Citation Nr: 0413960	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  96-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for residuals of 
head trauma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967. 

This matter originated from the appeal of rating decisions of 
the Department of Veterans Affairs (VA) in San Juan, Puerto 
Rico, Regional Office (RO).  

The RO denied the reopening of a claim of entitlement to 
service connection for a psychiatric disorder, and also 
denied entitlement to an increased rating for residuals of 
head trauma.

When this matter last came before the Board of Veterans' 
Appeals (Board) in September 2000, the Board determined that 
the requisite new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder, and remanded the 
matter to the RO for additional development.  

In December 2003 the RO denied entitlement to service 
connection for a psychiatric disorder on a de novo basis, and 
affirmed the denial of entitlement to an evaluation in excess 
of 10 percent for residuals of head trauma.

The case has been returned to the Board for further appellate 
review.

As discussed in the remand section below, in light of the 
favorable disposition of the claim of entitlement to service 
connection for a psychiatric disorder, the issue of 
entitlement to an increased rating for residuals of head 
trauma must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a psychiatric disorder 
on a de novo basis has been obtained, and VA has satisfied 
the duty to notify the appellant of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate it.

2.  The probative and competent evidence of record 
establishes that schizophrenia is causally related to the 
service-connected residuals of head trauma.  


CONCLUSION OF LAW

Schizophrenia is causally related to the service-connected 
residuals of head trauma on the basis of aggravation.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  He contends that his diagnosed 
schizophrenia was caused by his service-connected residuals 
of brain trauma.  He states that service connection should be 
granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  Finally, the Board will analyze the veteran's 
claim.

Preliminary Matter:  Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

The VCAA now requires VA to assist a claimant in developing 
all facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the September 
2000 Board decision that reopened the veteran's claim, and in 
the December 2003 supplemental statement of the case, the 
appellant was informed as to what must be demonstrated to be 
successful on the merits of the claim of entitlement to 
service connection for a psychiatric disorder.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are of record.  The RO obtained the 
veteran's VA treatment records as they were identified by 
him.  The veteran has given no indication that there are 
additional treatment records that would support his claim of 
service connection for a psychiatric disorder other than what 
is already of record.  Consequently, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  In a September 2001 letter from the 
RO, and the December 2003 supplemental statement of the case, 
the veteran was advised about the pertinent provisions of the 
VCAA, and what specific evidence he should submit and that VA 
would assist him in obtaining that evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In correspondence and arguments submitted by them throughout 
the appeal, the veteran and his representative have clearly 
evinced an understanding of the respective responsibilities 
outlined in Quartuccio, supra.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the September 2001 letter 
from the RO and the December 2003 supplemental statement of 
the case.  Those statements indicated, however, that the 
veteran had 60 days to respond.  

It is noteworthy that additional evidence was obtained as 
recently as September 2003, long after the foregoing 60 day 
response period for the September 2001 letter.  It is also 
most significant to note that, in a statement submitted in 
December 2003, the veteran indicated that he had no 
additional evidence to submit and requested a waiver of the 
60 day period.  

There was no indication of the existence of additional 
pertinent evidence.  Given that the veteran has been fully 
advised of his rights and responsibilities under the VCAA, 
that he has had more than a full year to respond to that 
initial 2001 VCAA notice, that evidence was obtained 
following the cited 60 day response period, and that the 
appellant has indicated that there is no additional evidence, 
the Board has concluded that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

It is further noted that the veteran was afforded pertinent 
VA examinations in December 1994, December 2001, and 
September 2003.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  The Board finds that there will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veteran Claims' (CAVC) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in April 1990.  Thereafter, in a December 1990 
rating decision the issue was denied.  Only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  




Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  



Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Particularly in light of the decision herein granting the 
benefit sought on appeal, the Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim.  As additional records have not been identified, there 
is no reasonable possibility that further assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2), 
(b)(3) (West 2002).  


Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  


Analysis

The veteran argues that his current psychiatric disorder, 
diagnosed as schizophrenia, should be service-connected.  It 
is the veteran's primary contention that his service-
connected residuals of head trauma has caused his psychiatric 
disorder, diagnosed as schizophrenia. 

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service or to a 
service-connected disability.  Applying the Hickson analysis, 
the initial question is whether there is evidence of the 
current claimed psychiatric disorder.  In that regard, the 
diagnosis of schizophrenia is well established.  VA 
examination reports dated in December 2001 and September 2003 
yielded a pertinent diagnosis of schizophrenia, 
undifferentiated type.  Clearly, the Hickson element (1) has 
been satisfied as to the claimed disability.  

With respect to Hickson element (2), the Board notes that 
there is no evidence of a psychiatric disorder in service, 
and the veteran does not argue otherwise.  The veteran's 
claim is not based upon service incurrence, but upon 
secondary service connection by virtue of alleged causation 
by an existing service-connected disability.  Consequently, 
the mere fact that there exists another service-connected 
disability, residuals of head trauma, is of primary 
consideration and the question of whether the veteran 
sustained a pertinent injury in service is irrelevant.  The 
Board must therefore find that Hickson element (2) has been 
satisfied as to the claimed disorder, schizophrenia.  

With respect to Hickson element (3), the Board notes that the 
VA physician who examined the veteran psychiatrically in 
December 2001 did so for the specific purpose of determining 
whether there was a psychiatric disorder that could be 
related on a secondary basis to the veteran's service-
connected residuals of brain trauma.  In a supplemental 
opinion dated in October 2003, the VA physician concluded 
that the veteran's psychiatric disorder, diagnosed as 
undifferentiated schizophrenia, was unrelated to the 
veteran's service-connected residuals of brain trauma, 
described therein as a brain concussion.  

The psychiatrist came to this conclusion following a review 
of the claims file and a thorough psychiatric examination of 
the veteran.  She provided reasons for her conclusions.  For 
example, in the October 2003 supplemental opinion, the 
examiner explicitly discussed the history of the veteran's 
service-connected head trauma disability and his 
schizophrenia in her analysis.  There is no competent 
evidence in the claims file that conjectures otherwise.  The 
preponderance of the evidence, therefore, is against the 
claim of service connection for a psychiatric disorder, 
specifically schizophrenia, by virtue of secondary causation 
by a service-connected disability, including service-
connected residuals of head trauma.  38 C.F.R. § 3.310 
(2003).

It is significant to note, however, that the same VA examiner 
who examined the veteran in December 2001 (and who authored 
the October 2003 supplemental opinion) had also concluded 
that the veteran's service-connected residuals of brain 
trauma, described by her as brain concussion, "very likely 
aggravates" the veteran's schizophrenia.  The examiner 
explained that the reason for this was that his memory and 
intellectual limitations related to his service-connected 
condition do represent an added impairment to the veteran's 
psychotic disorder.  The examiner elaborated that because of 
the veteran's organic condition, he is many times unable to 
recall his own behavior, and was very dependent upon his wife 
in the treatment of his schizophrenia because of his lack of 
a sequential recall.  Although the examiner did not quantify 
the increased disability caused by the service-connected 
residuals of a head injury, it is clear from the examiner's 
description that it was likely that the aggravation was 
permanent.  



The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written and oral statements, and the statements of 
his representative.  In this case, the Board must find that 
competent medical evidence or opinion has been entered into 
the record which links or relates the veteran's current 
psychiatric disorder, characterized as schizophrenia, 
undifferentiated type, to his service-connected residuals of 
head trauma by virtue of the aggravation caused thereby, but 
only to the degree over and above the pathology that would be 
manifest without the effect of the residuals of head trauma.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for schizophrenia based upon its permanent 
aggravation caused by the service-connected residuals of head 
trauma, but only to the extent of the manifest pathology 
noted above, and service connection for schizophrenia is 
warranted to that extent only.  38 C.F.R. § 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  It is concluded that 
there is at least an approximate balance of the evidence for 
the claim.  As the evidence supports the claim, service 
connection for the claimed disorder must be granted to the 
extent indicated.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder, 
schizophrenia, undifferentiated type, is granted to the 
extent noted herein, based upon aggravation caused by the 
veteran's service-connected residuals of head trauma.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Service connection has been granted above for schizophrenia, 
undifferentiated type, to the degree over and above the 
pathology that would be manifest without the effect of the 
veteran's service-connected head trauma residuals.  Given 
this interaction, in the determination of the disability 
evaluation to be assigned to the veteran's service-connected 
residuals of head trauma, it is incumbent upon VA to 
distinguish, if possible, the intrinsic pathology associated 
with the veteran's service-connected head trauma residuals, 
versus the additional pathology that the veteran's head 
trauma residuals causes his schizophrenia by way of 
aggravation.  Ultimately, a separate disability evaluation 
must be assigned to each such service-connected entity.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if the record 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The necessity for 
an appropriate examination is shown for the proper assessment 
of the veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of entitlement to an 
increased rating for residuals of head 
trauma, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 
108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him for his 
service-connected residuals of head 
trauma from December 2001 to the present.  
After obtaining the necessary 
authorizations, VBA AMC must obtain 
records from each health care provider 
the veteran identifies and associate them 
with the claims file.

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should then schedule the 
veteran for an appropriate neurological 
and psychiatric examination for the 
purpose of ascertaining the extent of 
severity of head trauma residuals, and 
all service-connected pathology related 
thereto.  All necessary special studies 
or tests are to be accomplished.  

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should review the veteran's 
claims folder and indicate in the 
examination report that the records 
contained therein have been reviewed.  

The examiner is requested to 
differentiate which symptoms are 
attributable to the service-connected 
head trauma residuals and which are not.  
To the extent possible, even if on a best 
guess basis, the examiner should identify 
and attempt to quantify the level of 
intrinsic disability associated with the 
veteran's service-connected head trauma 
residuals, versus the additional 
disability that the veteran's head trauma 
residuals causes his schizophrenia by way 
of aggravation.  If such distinction 
cannot be made, it should be so 
specified.  

With respect to an assessment of the 
aggravation caused by the veteran's head 
trauma residuals on his schizophrenia, 
the examiner should offer the following 
assessments to the best of his or her 
ability using the medical evidence in the 
claims folder:

(1)  the baseline for the schizophrenia 
aggravated condition (level of disability 
existing prior to the aggravation 
process); and

(2)  the level of additional psychiatric 
disability considered to be proximately 
due to the service-connected head trauma 
residuals. 

A complete rationale for any opinions 
expressed is respectfully requested.  

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  

If at all possible without resort to 
speculation, the examiner should then 
assign a GAF numerical code solely for 
the service-connected head trauma 
residuals, a GAF numerical code solely 
for schizophrenia, and a GAF numerical 
code reflecting the aggravation of the 
veteran's schizophrenia by his head 
trauma residuals.  The examiner should 
then express an opinion as to the effect 
of the service-connected head trauma 
residuals on the veteran's ability to 
obtain and retain substantially gainful 
employment.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased rating for 
residuals of head trauma.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation for residuals of head 
injury, and may result in a denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



